Title: From George Washington to Isaac Heard, 2 May 1792
From: Washington, George
To: Heard, Isaac



Sir,
Philadelphia May 2d 1792.

Your letter of the 7th of December was put into my hands by Mr Thornton; and I must request you will accept my acknowledgments,

as well for the polite manner in which you express your wishes for my happiness, as for the trouble you have taken in making genealogical collections relative to the family of Washington.
This is a subject to which I confess I have paid very little attention. My time has been so much occupied in the busy and active scenes of life from an early period of it that but a small portion of it could have been devoted to researches of this nature, even if my inclination or particular circumstances should have prompted the enquiry. I am therefore apprehensive that it will not be in my power (circumstanced as I am at present to furnish you with materials) to fill up the sketch which you have sent me, in so accurate a manner as you could wish. We have no Office of Record in this Country in which exact genealogical documents are preserved—and very few cases, I believe, occur where a recurrence to pedigree for any considerable distance back has been found necessary to establish such points as may frequently arise in older Countries.
On comparing the Tables which you sent with such documents as are in my possesion, and which I could readily obtain from another branch of the family with whom I am in the habits of corrispondence I find it to be just. I have often heard others of the family, older than myself, say that our ancestor who first settled in this Country came from some one of the Northern Counties of England, but whether from Lancashire, Yorkshire or one still more northerly I do not precisely remember.
The Arms enclosed in your letter are the same that are held by the family here—though I have also seen, and have used as you may perceive by the Seal to this Packet a flying Griffen for the Crest.
If you can derive any information from the enclosed lineage which will enable you to complete your Table, I shall be well pleased in having been the mean to assist you in those researches which you have had the politeness to undertake, and shall be glad to be informed of the result—and of the ancient pedigree of the family—some of whom I find intermixed with the Ferrers &ca.
Lawrence Washington, from whose Will you enclosed an abstract was my Grand father—the other abstracts (which you sent) do not, I believe, relate to the family of Washington in Virginia;

but of this I cannot speak positively. With due consideration—I am—Sir Your most Obedt Servt

Go: Washington

